         Case 1:19-cr-10080-NMG Document 380 Filed 05/09/19 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


 UNITED STATES OF AMERICA,

         Plaintiff,
                                                             Case No. 1:19-cr-10080-NMG
 v.

 Homayoun Zadeh,

         Defendant.


                     DEFENDANT HOMAYOUN ZADEH’S
            MOTION TO MODIFY CONDITIONS OF PRE-TRIAL RELEASE

       Defendant Homayoun Zadeh respectfully requests that the Court modify his conditions of

pre-trial release, which currently restrict his travel to the continental United States and require

surrender of his passport. Dr. Zadeh seeks permission to travel for previously scheduled

speaking engagements, and for the return of his passport during those trips. The Court

previously granted Dr. Zadeh permission to travel internationally for speaking engagements in

April and May of 2019. Dr. Zadeh has taken two of those trips (to Malaysia, Taiwan, and

Canada), kept Probation apprised of his travel plans, and returned to the United States as

required.

       As a result of his highly publicized arrest, Dr. Zadeh has been placed on administrative

leave from his position as tenured associate professor and director of the Post-doctoral

Periodontology program at the University of Southern California, and has lost 3 book contracts.

Dr. Zadeh makes this motion to avoid canceling upcoming speaking events so that he may

continue to earn a living and pay his legal fees to defend against the charges in this case. Dr.

Zadeh would keep Probation informed of his travel plans in advance of each proposed trip.



                                                 -1-
           Case 1:19-cr-10080-NMG Document 380 Filed 05/09/19 Page 2 of 4



       Dr. Zadeh is an internationally respected periodontist, and is not a flight risk. He has

strong ties to southern California, where he lives, works, and was arrested. He has been a

professor at the University of Southern California for 26 years, where he also received his D.D.S.

in 1987. Dr. Zadeh has also operated two successful periodontology practices in southern

California for the past 26 years. Dr. Zadeh’s wife of 22 years and two teenage daughters live in

southern California, and he owns a home there. Dr Zadeh has a large, very closely-knit family in

southern California, including 3 brothers, 11 nieces and nephews, 2 aunts, 2 uncles and many

cousins.

       Dr. Zadeh is charged with one count of conspiracy to commit mail and wire fraud and

honest services mail and wire fraud in violation of 18 U.S.C. § 1349 and one count of money

laundering conspiracy in violation of 18 U.S.C. § 1956(h) in a highly publicized college

admissions scandal. He has paid a substantial bond of $100,000 to guarantee his presence. As

the Court is aware, the matter has already been the subject of intense scrutiny and Dr. Zadeh has

already garnered significant media interest. It is highly unlikely that a defendant in this matter

could successfully flee, and any attempt to flee would result in national and even international

headlines.

       Dr. Zadeh maintains an active schedule as a speaker at academic and dental conferences

and symposia. He is currently scheduled to speak at the following events over the summer.

 Travel         Lecture date       Meeting              City              Ticket
 dates                                                                    Purchased?
 June 11-15     June 13-14, 2019   Implanto Days        Bucharest,        Yes
                                                        Romania

 July 10-15,    July 12-14, 2019   Malaysian Dental     Kuala Lumpur,     No
 2019                              Association          Malaysia
 August 7-10,   August 8-10,       American             Banff, Canada     Yes
 2019           2019               Academy of
                                   Esthetic Dentistry
                                   (AAID)

                                                -2-
         Case 1:19-cr-10080-NMG Document 380 Filed 05/09/19 Page 3 of 4



 August 27-     August 29-30,      Regenerative        Hong Kong         No
 30, 2019       2019               solutions for
                                   common problems
 August 30-     August 31 to       American            Shanghai, China   No
 September 2,   September 1,       Academy of
 2019           2019               Implant Dentistry
                                   (AAID) Maxi
                                   course


       Dr. Zadeh therefore respectfully requests that the Court modify his conditions of pre-trial

release to permit him to travel on the above-named dates, and for the return of his passport

during these trips.

       The Government takes no position with respect to this motion.



Dated: May 9, 2019                           Respectfully submitted,


                                             HOMAYOUN ZADEH

                                             By his attorneys,

                                             /s/ Tracy A. Miner
                                             Tracy A. Miner (BBO No. 547137)
                                             Megan A. Siddall (BBO No. 568979)
                                             Seth B. Orkand (BBO No. 669810)
                                             Miner Orkand Siddall LLP
                                             470 Atlantic Ave, 4th Floor
                                             Boston, MA 02110
                                             Tel.: (617) 273-8377
                                             Fax: (617) 273-8004
                                             tminer@mosllp.com
                                             msiddall@mosllp.com
                                             sorkand@mosllp.com




                                               -3-
        Case 1:19-cr-10080-NMG Document 380 Filed 05/09/19 Page 4 of 4



                              CERTIFICATE OF SERVICE

      I hereby certify that the foregoing document was served by ECF on counsel for the
Government on May 9, 2019.

                                           /s/ Tracy A. Miner
                                           Tracy A. Miner




                                            -4-
